Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 1 of 14 PageID #: 1938



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  ADIAHA A. RUANE,

                                 Plaintiff,                    Civil Action No.: 1:17-cv-3704
                                                               (PKC)(PK)
                         -against-


  BANK OF AMERICA, N.A. CHEX SYSTEMS,
  INC., and EARLY WARNING SERVICES, LLC,

                                Defendant.


  DEFENDANT EARLY WARNING SERVICES LL’S OPPOSITION TO PLAINTIFF’S
         MOTION TO AMEND THE FIRST AMENDED COMPLAINT

         Defendant Early Warning Services, LLC (“EWS”), by counsel, hereby opposes Plaintiff’s

 Motion to Amend the First Amended Complaint ((the “Motion”) (Dkt. No. 81)).

                                              INTRODUCTION

         Plaintiff has needlessly dragged this proceeding out for over a year, adding new parties and

 allegations despite discovery revealing no facts to support her allegations. Plaintiff’s Proposed

 Second Amended Complaint ((“PSAC”) (Dkt. No. 81-1)) fares no better than its previous

 iterations. Here, leave to amend should be denied. The proposed amendment is futile and the

 amendment fails to cure the deficiencies in Plaintiff’s Amended Complaint, which EWS identified

 to Plaintiff in August 2018.

         Plaintiff has no claim against EWS. The purported basis for Plaintiff’s claim against EWS

 is the reporting of information furnished by Bank of America, N.A. (“BANA”). Basically, Plaintiff

 alleges that EWS should not have relied upon BANA’s reporting when it had no reason to believe

 it was inaccurate (which it is not). In fact, discovery from BANA has revealed the details of

 BANA’s underlying investigation into the activity on Plaintiff’s account. BANA provided a



 37197947v1
Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 2 of 14 PageID #: 1939



 detailed letter on November 20, 2018 outlining the investigation undertaken by BANA before it

 decided to report Plaintiff’s account for fraud. A copy of BANA’s letter is attached hereto as

 Exhibit A. Undeterred by these facts, Plaintiff has chosen to forge ahead with her legally and

 factually unsupported claim against EWS. In her crusade, Plaintiff has proposed yet another

 version of her complaint that again fails to add any facts to support her claim that EWS inaccurately

 reported BANA’s decision to close her account or followed unreasonable procedures in reporting

 BANA’s decision. Therefore, her Motion for Leave to Amend should be denied.

                                      FACTUAL BACKGROUND

         This lawsuit arises out of BANA’s investigation and reporting of suspected fraudulent

 checks deposited into Plaintiff’s checking account. (Am. Compl. ¶ 2.)1 On September 27, 2016,

 five allegedly fraudulent checks, payable to Plaintiff, were deposited into Plaintiff’s BANA

 checking account. (Am. Compl. ¶¶ 28, 47.) BANA determined she was responsible for the fraud

 and closed her account. (Am. Compl. ¶ 32.) On September 29, 2016, BANA sent three letters to

 Plaintiff, one stating “[a]fter a careful review, we’ve made the decision to close your account” and

 that BANA “may report the account to the following reporting agencies:                ChexSystems,

 Inc.[(“Chex”)], [EWS], or both.” (Am. Compl. ¶ 43.) After BANA closed Plaintiff’s account for

 the suspected fraud, BANA reported to EWS that it had “Closed for Cause” Plaintiff’s account for

 “[t]ransacting (or attempting to transact) with an account in an unauthorized or prohibited

 manner.” (Am. Compl. ¶ 71.) Plaintiff claims EWS reported Plaintiff to at least one financial

 institution “[a]s a result of BANA’s reporting.” (Am. Compl. ¶ 140.)




 1
  The background section is drawn from Plaintiff’s Amended Complaint (Dkt. No. 42), as that
 remains the operative complaint.

                                                  2
 37197947v1
Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 3 of 14 PageID #: 1940



         Eighteen months after BANA closed her account and reported closing her account to EWS,

 EWS was informed for the first time that Plaintiff disputed the account when she sent a March 19,

 2018 letter. (Am. Compl. ¶ 87.) EWS investigated the dispute and “found that the disputed

 information is incomplete, inaccurate, or its accuracy cannot be verified as of the date it was

 furnished to [EWS].” (Am. Compl. ¶ 89.) EWS deleted the information from Plaintiff’s consumer

 report and informed Plaintiff of the results by April 9, 2018, mere weeks after Plaintiff’s first and

 only dispute. (See Am. Compl. ¶ 89.)

                                    PROCEDURAL BACKGROUND

         On June 19, 2017, Plaintiff filed her original complaint against BANA and Chex. (Dkt.

 No. 1.) Over one year later, on July 2, 2018, Plaintiff filed her Amended Complaint to add EWS.

 (Dkt. No. 42.) With respect to EWS, she brings claims under 15 U.S.C. § 1681e(b) of the Fair

 Credit Reporting Act (“FCRA”), the New York Fair Credit Reporting Act, the California

 Consumer Credit Reporting Act, and state law defamation claims. On August 13, 2018, EWS

 requested a Pre-Motion Conference to file a Motion to Dismiss. (Dkt. No. 61.) On September 18,

 2018, after conducting a hearing to discuss the deficiencies in the Amended Complaint, the Court

 granted EWS’ Motion, permitting EWS to file a motion to dismiss. On October 15, 2018, EWS

 served its Motion to Dismiss. (Dkt. No. 75.) Accordingly, Plaintiff’s deadline to amend her

 Amended Complaint as a matter of right expired on November 5, 2018. See Fed. R. Civ. P.

 15(a)(1)(a). On November 14, 2018, Plaintiff filed a Motion for Extension of Time to amend the

 Amended Complaint (Dkt. No. 80), attaching a proposed second amended complaint.                  On

 November 20, 2018, BANA provided Plaintiff a detailed chronology outlining its original

 investigation and contribution of her account. See Exhibit A. After a hearing with the Court,




                                                  3
 37197947v1
Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 4 of 14 PageID #: 1941



 Plaintiff filed the instant Motion on November 30, 2018, attaching a different proposed second

 amended complaint. (Compare Dkt. No. 80-1, with Dkt. No. 81-3.)

                                           LEGAL STANDARD

         Leave to amend under Fed. R. Civ. P. 15(a)(2) is appropriately denied when the proposed

 amendment is futile. Lucente v. IBM, 310 F.3d 243, 258 (2d Cir. 2002). “An amendment to a

 pleading is futile if the proposed claim could not withstand a motion to dismiss pursuant to Fed.

 R. Civ. P. 12(b)(6).” Id. To withstand a motion under Rule 12(b)(6), the complaint must “contain

 sufficient factual matter” that will “state a claim to relief that is plausible on its face.” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009). A complaint that merely “tenders naked assertion[s] devoid of

 further factual enhancement” will not suffice. Iqbal, 556 U.S. at 678.              Instead, “[f]actual

 allegations must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007). “A complaint should be dismissed where a plaintiff has not

 nudged its claims across the line from conceivable to plausible.” Ying Li v. City of New York, 246

 F. Supp. 3d 578, 596 (E.D.N.Y. 2017) (quoting Twombly, 550 U.S. at 555). Here, Plaintiff has

 failed to add any facts that would nudge her claims across the line from conceivable to plausible.

                                              ARGUMENT

 I.      Plaintiff’s PSAC has not stated a claim under the FCRA.

         Plaintiff’s proposed amendments fail to allege facts sufficient to support two of the

 elements of her claim. To succeed on a claim under § 1681e(b), a plaintiff must show the consumer

 reporting agency reported inaccurate information about the plaintiff and failed to follow reasonable

 procedures to assure the accuracy of its credit report. Whelan v. Trans Union Credit Reporting

 Agency, 862 F. Supp. 824, 829 (E.D.N.Y. 1994). Plaintiff has not added facts to support either.

 Therefore, her amendments are futile.



                                                    4
 37197947v1
Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 5 of 14 PageID #: 1942



         A.     EWS reported accurate information about Plaintiff.

         Plaintiff’s proposed amendments do not cure the fatal defect to her claim -- that EWS

 reported only accurate information about her. In a § 1681e(b) claim, “the threshold question is

 whether the challenged information is accurate.” Whelan, 862 at 829. If so, “no further inquiry

 into the reasonableness of the consumer reporting agency’s procedures is necessary.”            Id.

 Reporting that accurately reflects the furnisher’s characterization of the account constitutes

 accurate reporting. Cahlin v. Gen Motors Acceptance Corp., 936 F.2d 1151, 1160 (11th Cir. 1991).

 A credit reporting agency (“CRA”) must correctly report information furnished by the creditor,

 rather than adjudicate consumer-creditor disputes. Carvalho v. Equifax Info. Servs., LLC, 629 F.3d

 876, 891 (9th Cir. 2010).

         Here, Plaintiff alleges EWS reported information BANA reported to it and does not claim

 EWS did so inaccurately. There is no question here that the accounts at issue belonged to Plaintiff

 – her dispute is that BANA incorrectly characterized her activity as fraudulent. Plaintiff’s issues

 with BANA’s characterization of her account activity have nothing to do with EWS. As alleged

 by Plaintiff, BANA reported to EWS her account was “Closed for Cause” for “transacting (or

 attempting to transact) with an account in an unauthorized or prohibited manner.” (Am. Compl. ¶

 71; PSAC ¶ 71.) Then, Plaintiff alleges EWS reported Plaintiff to a financial institution “for

 transacting (or attempting to transact) with an account in an unauthorized or prohibited manner.”

 (Am. Compl. ¶ 140; PSAC ¶ 140.) Even Plaintiff alleges this reporting occurred “as a result of

 BANA’s reporting.” (Am. Compl. ¶ 140; PSAC ¶ 140.) Plaintiff’s dispute letter sent to EWS and

 quoted in her Amended Complaint states “Bank of America closed her account and reported her

 negatively to consumer reporting agencies.” (Am. Compl. ¶ 87; PSAC ¶ 140.) EWS reported

 exactly what BANA did and Plaintiff’s proposed amendments do not allege otherwise.



                                                 5
 37197947v1
Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 6 of 14 PageID #: 1943



         Courts have rejected similar attempts to paint accurate reporting as inaccurate in dismissing

 section 1681e(b) claims. In Wright v. TRW Credit Data, the plaintiff claimed the consumer

 reporting agency inaccurately reported a repossession because he contended the repossession was

 illegal. 588 F. Supp. 112, 114 (S.D. Fla. 1984). Because plaintiff’s vehicle had in fact been

 repossessed, which plaintiff conceded, and “it is axiomatic that no claim can be stated under this

 provision unless the plaintiff demonstrates that the report which he challenges was inaccurate,”

 the court granted the defendant’s motion to dismiss. Id. Similarly, in Cahlin, the consumer alleged

 the consumer reporting agency violated § 1681e(b) by reporting his account as “charged off” even

 though he had settled his account with the creditor. 936 F.2d at 1155-59. The FCRA claim failed

 because the “reports accurately reflected [the creditor’s] current characterization of the account

 and how it had been previously reported and therefore [were] not actionable under [the] FCRA.”

 Id. at 1160. As another court has noted, “[w]hen a credit reporting correctly reports the information

 furnished by the creditor, the credit report is considered ‘accurate’ within the meaning of the

 FCRA, even when there in an ongoing dispute as to the validity of the debt.” Gauci v. Cit Mortg.,

 No. 2:11-cv-01387, 2012 U.S. Dist. LEXIS 60153, at *15 (C.D. Cal. Apr. 30, 2012); see also

 George v. Chex Sys., No. 16-cv-2450, 2017 U.S. Dist. LEXIS 5191, at *6 (D. Kan. Jan. 11, 2017)

 (granting motion to dismiss because defendant had reported the account as the financial institution

 had reported the account). Like the foreclosure in Wright and the account in Cahlin, EWS

 accurately reported BANA’s characterization of her account, which forecloses FCRA liability.

         Plaintiff does not, and cannot, point to an inaccuracy in the report.2 She does not allege

 the account did not belong to her. She does not allege BANA did not close her account for cause



 2
  As discussed herein, Plaintiff’s attacks on the accuracy of the report are entirely borne out of her
 disagreement with the BANA decision reported by EWS. However, her amendments add a
 confusing reference to EWS’ “discrete” reporting of what BANA did (closed her account) and

                                                  6
 37197947v1
Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 7 of 14 PageID #: 1944



 after it determined she had transacted or attempted to transact with her account in an unauthorized

 manner. Nor could she. Rather, she bases her suit against EWS on her belief that BANA should

 not have closed her account and should not have reported her to EWS. As such, this amounts to

 an improper collateral attack on the information reported to EWS.

         B.     The Court should not allow Plaintiff’s collateral attack on EWS’ reporting.

         Because Plaintiff cannot establish EWS inaccurately reported the status of her account, she

 instead attempts to bootstrap her claim against EWS to her attack on BANA’s fraud determination.

 This collateral attack must fail.

         “The FCRA does not provide a cause of action to collaterally attack an accurate credit

 report.” Wadley v. Equifax Inf. Servs., LLC, 396 F. Supp. 2d 677, 679-80 (E.D. Va. 2005). Indeed,

 “courts have been loath to allow consumers to mount collateral attacks” on the validity of

 underlying accounts on credit reports. Carvalho, 629 F.3d at 891 (noting courts disfavor collateral

 attacks because consumer reporting agencies “simply collect and report information furnished by

 others”); see also Reyes v. Experian Info. Sols. No. 16-00563, 2017 U.S. Dist. LEXIS 170036, at

 *9-10 (C.D. Cal. Oct. 13, 2017) (“FCRA claims aren’t the proper vehicle for collaterally attacking

 the legal validity of consumer debts. Credit reporting agencies aren’t tribunals—they simply

 collect and report information furnished by others.”). Courts do not allow collateral attacks

 because only the furnisher may resolve the issue. See Okocha v. Trans Union, LLC, No. 08-cv-

 3107, 2011 U.S. Dist. LEXIS 39998, at *17, (E.D.N.Y. Mar. 31, 2011); see also Fashakin v. Nextel

 Communs., No. 05-cv-3080, 2009 U.S. Dist. LEXIS 25140, at *41-42 (E.D.N.Y. Mar. 25, 2009).



 why BANA did it (for transacting with an account in an unauthorized manner). (PSAC ¶¶ 168-
 70.) To the extent Plaintiff is attempting to meet the threshold showing of inaccuracy with these
 allegations, that attempt fails. EWS did not “discretely” report anything but the information
 provided by BANA. The information reported by BANA is supported by BANA’s internal
 investigation and discovery will not reveal facts to show any inaccuracy.

                                                  7
 37197947v1
Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 8 of 14 PageID #: 1945



 These collateral attacks are vulnerable to dismissal at the pleadings stage. Dauster v. Household

 Credit Servs., 396 F. Supp. 2d 663, 665 (E.D. Va. 2005) (granting defendant’s Rule 12(c) motion

 under “identical” standard of review as Rule 12(b) motion because the plaintiff was “attempting

 to collaterally attack the basis of accurately reported information”); see also Wright, 588 F. Supp.

 at 114-15 (granting motion to dismiss by [CRA] because the plaintiff attempted to attack validity

 of bank’s reporting).

         Plaintiff’s entire Complaint and the proposed amendments thereto can only be

 characterized as an attack on BANA’s determination that she bore responsibility for the fraudulent

 checks. She consistently attributes her issues to BANA’s decision and its reporting of the decision

 to EWS. For example, Plaintiff alleges “BANA’s negative reporting of her to consumer reporting

 agencies such as Chex Systems and EWS had made it virtually impossible for her to open an

 account at another financial institution.” (Am. Compl. ¶ 53; PSAC ¶ 53.) Likewise, the dispute

 letter Plaintiff sent EWS and quoted in her Amended Complaint focuses on why BANA

 improperly attributed the fraud to her, not how EWS inaccurately reported the account. (See Am.

 Compl. ¶ 87; PSAC ¶ 87.) Further, Plaintiff’s Amended Complaint contains allegations directly

 supporting the reasons for disallowing a collateral attack: “BANA was in the best position to obtain

 and review information regarding the disputed deposits on Ms. Ruane’s account.” (Am. Compl. ¶

 92; PSAC ¶ 92.) Plaintiff’s attempt to further drag EWS into her dispute with BANA must fail.

         C.     EWS followed reasonable procedures.

         Assuming, arguendo, EWS inaccurately reported what BANA had reported to it, Plaintiff’s

 claim still fails because she has not alleged sufficient facts to support that EWS failed to follow

 reasonable procedures. “[E]ven if the information is inaccurate, a [CRA] is not held strictly liable

 under the FCRA merely for reporting it; rather, the consumer must show that the agency failed to



                                                  8
 37197947v1
Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 9 of 14 PageID #: 1946



 follow reasonable procedures in generating the inaccurate report.” Whelan, 862 F. Supp. at 829.

 Plaintiff’s Amended Complaint and PSAC, contain no facts that would render it unreasonable for

 EWS to rely on BANA’s reporting of the account.

         “Courts have consistently held, however, that a CRA does not violate its duty to assure

 reasonable accuracy pursuant to Section 1681e(b) simply by reporting an inaccurate debt or

 judgment, absent prior reason to believe that its source was unreliable.” Frydman v. Experian

 Info. Sols., Inc., No. 14-cv-9013, 2016 U.S. Dist. LEXIS 107139, at *39 (S.D.N.Y. Aug. 11, 2016)

 (emphasis added). As such, the FCRA “does not hold a consumer reporting agency responsible

 where an item of information, received from a source that it reasonably believes is reputable, turns

 out to be inaccurate unless the consumer reporting agency receives notice of systemic problems

 with its procedures.” Sarver v. Experian Info. Sols., 390 F.3d 969, 972 (7th Cir. 2004); see also

 Saenz v. Trans Union, LLC, 621 F. Supp. 2d 1074, 1080-81 (D. Or. 2007) (CRA “was entitled to

 rely on facially credible information it received from [the plaintiff’s] creditors”); Murphy v.

 Midland Credit Mgmt., 456 F. Supp. 2d 1082, 1089 (E.D. Mo. 2006) (“A [CRA] is not liable, as a

 matter of law, for reporting information from records of financial institutions, unless there is notice

 of prevalent unreliable information from a furnisher which would put a [CRA] on notice that

 systematic problems existed within the system, or unless it has prior notice from the consumer that

 the information might be inaccurate.”).         Indeed, the Federal Trade Commission’s guidance

 provides that a CRA follows reasonable procedures if it relies on information from a reputable

 source unless it has some notice of systemic problems with the accuracy of its reports. See 40

 Years    of   Experience   with    the   Fair    Credit   Reporting    Act,   at   67,   available   at

 http://www.ftc.gov/os/2011/07/110720fcrareport.pdf.         Likewise, the Consumer Protection




                                                    9
 37197947v1
Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 10 of 14 PageID #: 1947



  Financial Protection Bureau recognizes that CRAs “rely on furnishers to report information on

  consumers that is complete and accurate.”3

          In the seminal case on the issue, the Seventh Circuit affirmed the district court’s granting

  of the defendants’ motion to dismiss a section 1681e(b) claim. Henson v. CSC Credit Servs., 29

  F.3d 280, 285 (7th Cir. 1994). The defendant credit reporting agencies argued they had followed

  reasonable procedures by obtaining the information from a “presumptively reliable source” – the

  Judgment Docket. Id. The court agreed. Id. The court noted that requiring credit reporting

  agencies to go beyond the face of records provided it “would also require credit reporting agencies

  to engage in background research which would substantially increase the costs of their services.”

  Id. Although the Henson court concerned the presumptive reliability of court records, courts have

  applied this holding to include other presumptively reliable sources, such as creditors and banks.

  See Saenz, 621 F. Supp. 2d at 1080-81 (citing Henson for the proposition that defendant “was

  entitled to rely on facially credible information it received from [the plaintiff’s] creditors”). In

  fact, one court has refused to find procedures unreasonable “where the complaint shows that the

  consumer reporting agency accurately reported information from a national bank.” Allmond v.

  Bank of Am., No. 07-cv-186, 2008 U.S. Dist. LEXIS 4788, at *13-17 (M.D. Fla. Jan. 23, 2008)

  (granting motion to dismiss and applying Henson standard to information obtained from BANA);

  see also Darrin v. Bank of Am., N.A., No. 12-cv-00228, 2014 U.S. Dist. LEXIS 66461, at *17-18

  (E.D. Cal. May 14, 2014) (granting motion to dismiss of section 1681e(b) claim because “the



  3
    Consumer Financial Protection Bureau, Key Dimensions and Processes in the U.S. Credit
  Reporting System: A review of how the nation’s largest credit bureaus manage consumer data, §
  4.2 (Dec. 2012), available at https://www.consumerfinance.gov/data-research/research-
  reports/key-dimensions-and-processes-in-the-u-s-credit-reporting-system (“The NCRAs do not
  conduct independent checks or audits to determine if the data is accurate, such as contacting a
  consumer to ask if she is properly associated with an account or if the balance reported on an
  account is true, or checking the record-keeping practices of a furnisher).

                                                  10
  37197947v1
Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 11 of 14 PageID #: 1948



  information that Bank of America reported and that appeared in the CRA Defendants’ reports is

  not attributable to the CRA Defendants’ §1681e(b) procedures. Rather, this information is

  attributable to Bank of America, who provided this information to the CRA Defendants.”); see

  also Serfess v. Equifax Credit Info. Servs., No. 13-406, 2014 U.S. Dist. LEXIS 120138, at *18

  (D.N.J. Aug. 28, 2014) (finding “reliance upon [information provided by] Bank of America is

  reasonable” where plaintiff did not show that the furnisher was unreliable).4

          Here, Plaintiff’s amendments provide no facts to support an argument that EWS should

  have doubted BANA’s reporting and BANA’s discovery responses and correspondence only

  further support that their reporting was accurate and reliable. Nor does Plaintiff add any facts to

  show that EWS ever had any notice the reported information was disputed. Moreover, Plaintiff

  does not allege EWS had access to a police report or formal fraud claim, because she did not file

  such a claim. (See Am. Compl. ¶¶ 39, 82; PSAC ¶ 39, 82.) Instead, with respect to EWS’

  procedures, Plaintiff makes only conclusory statements relating to EWS’ allegedly insufficient

  “independent evaluation of the accuracy of the disputed reporting.” But this grossly overstates




  4
          Courts may properly dismiss allegations concerning reasonable procedures at the pleading
  stage. As discussed above, the Henson court affirmed a dismissal under Rule 12(b)(6) on a
  reasonable procedures claim. Other courts have found deficient allegations of reasonable
  procedures could not survive the pleadings stage. Ogbon v. Beneficial Credit Servs., No. 10-cv-
  03760, 2011 U.S. Dist. LEXIS 11615, at *8 (S.D.N.Y. Feb. 1, 2011) (“The § 1681e(b) [claim] is
  also defective because Plaintiff does not provide any facts suggesting that each CRA Defendant
  failed to follow reasonable procedures.”); see also Nguyen v. Ridgewood Sav. Bank, No. 14-cv-
  1058, 2015 U.S. Dist. LEXIS 64301, at *33 (E.D.N.Y. May 15, 2015); McNamara v. Hireright
  Sols., Inc., No. 13-c-5215, 2014 U.S. Dist. LEXIS 11056, at *21-22 (N.D. Ill. Jan. 29, 2014)
  (dismissing complaint because defendant “prepared a background report that [was] consistent with
  the face of the underlying Circuit Court Record” and, therefore, had followed reasonable
  procedures as a matter of law); Eller v. Experian Info. Sols., Inc., No. 09-cv-00040, 2009 U.S.
  Dist. LEXIS 74583, at *7-8 (D. Colo. Aug. 20, 2009). Particularly on point here, in Jackson v.
  Warning, the court dismissed a § 1681e(b) claim because the plaintiff had not alleged the
  defendants had any notice of systemic problems with the accuracy of information obtained from a
  reputable source. No. 15-1233, 2016 U.S. Dist. LEXIS 172589, at *14-15 (D. Md. Dec. 13, 2016).

                                                  11
  37197947v1
Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 12 of 14 PageID #: 1949



  EWS’ obligations and courts have outright “rejected the contention that CRAs are required to

  conduct manual reviews of all the items that they receive before including them in a consumer’s

  credit file.” Frydman, 2016 U.S. Dist. LEXIS 107139, at *40.

          In addition, the only allegations Plaintiff added to her PSAC relate to an EWS webinar and

  blog post on identity theft. (PSAC ¶¶ 182-89.) It is unclear how EWS’ knowledge of the problems

  of identity theft could give rise to an obligation to manually review every fraud contribution

  received from a reliable source like BANA. (PSAC ¶ 198.) Likewise, Plaintiff’s additional

  allegations relating to previous lawsuits against EWS bear no relevance on the issues here. (PSAC

  ¶¶ 198–202.) First, those cases related to an entirely separate product related to fraud committed

  by bank employees, not account-holders. Second, Plaintiff relies on unproven allegations in the

  complaints, rather than findings by the courts. Moreover, neither case resulted in a finding of

  liability on the part of EWS. Finally, Plaintiff claims her additional allegations, learned through

  discovery, support her claim because they demonstrate EWS did not conduct a manual review of

  BANA’s decision to close her account. As with Plaintiff’s Amended Complaint, the gravamen of

  Plaintiff’s additional allegations that EWS failed to follow reasonable procedures rests on the

  assumption that EWS must conduct a manual review of each piece of information it reports. But,

  this duty simply does not exist.

          Because Plaintiff has not alleged any additional facts that allow her to state a claim under

  § 1681e(b), her amendment is futile, and the Court should deny her Motion. 5




  5
   EWS has only addressed the futility of Plaintiff’s amendment with respect to the accuracy and
  procedures element of a § 1681e(b) claim because her willfulness claim necessarily fails if she
  cannot meet those elements. See Wenning v. On-Site Manager, Inc., No. 14-cv-9693, 2016 U.S.
  Dist. LEXIS 81126, at *25 (S.D.N.Y. June 22, 2016). Likewise, the state law claims go as the §
  1681e(b) claim goes. See Trikas v. Universal Card Servs. Corp., 351 F. Supp. 2d 37, 46 (E.D.N.Y.
  2005); Grigoryan v. Experian Info. Sols., Inc., 84 F. Supp. 3d 1044, 1060-61 (C.D. Cal. 2014).

                                                  12
  37197947v1
Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 13 of 14 PageID #: 1950



  Respectfully submitted this 13th day of December, 2018.



                                             /s/ Meagan A. Mihalko
                                             Cindy D. Hanson
                                             Troutman Sanders LLP
                                             600 Peachtree Street NE
                                             Atlanta, GA 30308
                                             Telephone: (404) 885-3000
                                             Facsimile: (404) 885-3900
                                             Email: cindy.hanson@troutman.com
                                             Pro Hac Vice

                                             Amanda Lyn Genovese
                                             Troutman Sanders LLP
                                             875 Third Avenue
                                             New York, NY 10022
                                             Telephone: (212) 704-6000
                                             Email: amanda.genovese@troutman.com

                                             Meagan A. Mihalko
                                             Troutman Sanders LLP
                                             1001 Haxall Point
                                             Richmond, VA 23219
                                             Telephone: (804) 697-1281
                                             Facsimile: (804) 697-1339
                                             Email: meagan.mihalko@troutman.com
                                             Pro Hac Vice

                                             Counsel for Defendant Early Warning Services, LLC




  Should the Court allow Plaintiff to amend yet again, EWS reserves its right to challenge the
  sufficiency of the Complaint with respect to those counts.

                                               13
  37197947v1
Case 1:17-cv-03704-PKC-PK Document 83 Filed 12/13/18 Page 14 of 14 PageID #: 1951



                                      CERTIFICATE OF SERVICE

          I hereby certify that on this 13th day of December, 2018, I filed a copy of the foregoing

  document with the Clerk of Court using the CM/ECF system, which will automatically send

  notice of such filing to all counsel of record.

                                                         /s/ Meagan A. Mihalko
                                                         Meagan A. Mihalko




                                                    14
  37197947v1
